Exhibit 10.30

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) by and between Mark
Kaufmann (“Executive”) and Ardelyx, Inc. (the “Company”), is made effective as
of the date Executive signs this Agreement (the “Effective Date”) with reference
to the following facts:

A. Executive currently serves as the Company’s Chief Financial Officer.

B. Executive and the Company entered into an Amended and Restated Change in
Control Severance Agreement effective as of June 6, 2014  (the “Severance
Agreement”) pursuant to which Executive is eligible for certain severance
benefits in the event of a covered termination and Executive’s satisfaction of
certain continuing obligations to the Company.

C. Executive’s employment with the Company and status as an officer and employee
of the Company, will end effective upon the Resignation Date (as defined below).

D. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Resignation Date.  The Company and Executive acknowledge and agree that
Executive’s status as an officer and employee of the Company will end effective
as of the earliest of (a) the later of (i) March 13, 2020 or (ii) the date that
is five (5) business days following the filing of the Company’s Annual Report on
Form 10-K (the “Form 10-K”) for the fiscal year ended 2019 (such later date, the
“Planned Resignation Date”), (b) the date Executive takes any action that
constitutes “Cause” under the Severance Agreement and (c) the date Executive
voluntarily resigns from the Company  (such earliest date, the “Resignation
Date”). Executive hereby agrees to execute such further document(s) as shall be
determined by the Company as reasonably necessary or desirable to give effect to
the termination of Executive’s status as an officer of the
Company; provided that such documents shall not be inconsistent with any of the
terms of this Agreement. From the Effective Date through the Resignation Date,
Executive’s employment with the Company shall continue in effect, and Executive
shall enjoy the same salary, benefits and other compensation terms as in effect
on the Effective Date.

2. Severance Payments and Benefits. The Company hereby agrees, subject to (a)
(i) the Resignation Date occurring on or after the Planned Resignation Date or
(ii) Executive’s involuntary termination of employment by the Company without
Cause (as defined in the Severance Agreement) prior to the Planned Resignation
Date, (b) Executive diligently and professionally executing his responsibilities
under this Agreement, (c) Executive delivering to the Company a General Release
of Claims substantially in the form attached hereto as Exhibit A (the “Release
of Claims”) on or within twenty-one (21) days following the Resignation Date,
Executive not revoking the Release of Claims within the seven (7)-day period
following his execution of the Release of Claims (the “Revocation Period”), and
(d) Executive’s performance of his continuing obligations under Section 8 below
and otherwise pursuant to this Agreement and the Proprietary Information and
Inventions Assignment Agreement entered into between Executive and the Company,
as of August 15, 2011 (the “Confidential Information Agreement”), to provide the
payments and benefits set forth in this Section 2.

(a) Severance Payments.  Within five (5) business days following the end of the
Revocation Period, the Company shall make a lump sum cash payment to Executive
in an amount equal to $300,000 (the “Severance Payment”). The Severance Payment
shall be subject to authorized payroll deductions and required tax withholding.

(b)  COBRA Reimbursement. Provided that Executive timely elects to receive
continued healthcare coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or applicable state law










(collectively referred to as “COBRA”), the Company will pay COBRA premiums
otherwise required to be paid by Executive through the earlier of (i) the first
anniversary of the Resignation Date,  or (ii) the date upon which Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s).  Notwithstanding the foregoing, (i) if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments.
After the Company ceases to pay premiums pursuant to this Section 2(b),
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.

(c) Performance Restricted Stock Unit.  Notwithstanding Executive’s termination
of employment, the performance restricted stock unit award granted to Executive
by the Company on July 26, 2018, for 100,000 shares of the Company’s Common
Stock (the “PRSU Award”), shall vest, and the underlying shares of the Company
Common Stock shall be issued, in the event that, on or prior to December 31,
2020, the Board of Directors of the Company, or its Compensation Committee,
certifies that the Food & Drug Administration has accepted for filing the
Company’s New Drug Application for the tenapanor for the treatment of
hyperphosphatemia. Other than as altered by this Agreement, the PRSU Award shall
at all times remain subject in all respects to the terms and conditions of the
applicable restricted stock unit award agreement between Executive and the
Company (the “RSU Award Agreement”) and the Company’s applicable equity
incentive plan. For the avoidance of doubt, the PRSU Award, to the extent
unvested, shall terminate in accordance with the RSU Award Agreement on January
1, 2021.

3.  2019 Bonus; Final Paycheck; Payment of Accrued Wages and Expenses.

(a) 2019 Bonus.  Regardless of the date of Executive’s termination of
employment, Executive shall be paid the 2019 bonus awarded him by the Board of
Directors, or the appropriate committee thereof, which shall be determined in
the manner consistent with that of all executives of the Company.  Executive
shall remain eligible for his 2019 bonus in accordance with its terms
irrespective of whether Executive executes this Agreement or a Release of
Claims.

(b)  Final Paycheck. On, or as soon as administratively practicable following,
the Resignation Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation or other paid time off earned through
the Resignation Date, subject to standard payroll deductions and required
withholding. Executive is entitled to these payments regardless of whether
Executive executes this Agreement or a Release of Claims.

(c)  Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Resignation Date which are consistent
with the Company’s policies in effect from time to time with respect to travel
and other business expenses, subject to the Company’s requirements with respect
to reporting and documenting such expenses, including, without limitation,
expenses incurred pursuant to Executive’s services as a director of any of the
Company’s subsidiaries. Executive is entitled to these payments regardless of
whether Executive executes this Agreement or a Release of Claims.

(d)  Equity Awards.  Other than with respect to the PRSU Award discussed in
Section 2(c) and other than acceleration of vesting of equity awards that may
occur pursuant to the terms of Section 5 below, all unvested shares subject to
equity awards held by Executive on the Resignation Date shall terminate and be
forfeited as of the Resignation Date.  If Executive desires to exercise any
stock option that is vested as of the Resignation Date, Executive must follow
the procedures set forth in the applicable stock option agreement applicable to
the vested option (each an “Option Agreement”), including payment of the
exercise price and any tax withholding obligations.  If by the expiration dates
set forth in the applicable Option Agreement, the Company has not received a
duly executed notice of exercise and remuneration in accordance with Executive’s
Option Agreement, the vested option subject thereto shall automatically
terminate for no consideration and be of no further effect.

5. Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof; provided, however, that notwithstanding the foregoing,
if the





2




Company experiences a Change in Control (as defined in the Severance Agreement)
prior to the 3-month anniversary of the Resignation Date, then (i) each
outstanding equity award, including, without limitation, each stock option and
restricted stock award, held by Executive as of the Resignation Date shall, as
of the later of (a) the Resignation Date or (b) the date of the Change in
Control, automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to one hundred percent (100%) of the shares subject
thereto, (ii) to the extent vested after giving effect to the acceleration
provided in (i) above, each stock option held by Executive shall remain
exercisable until the earlier of the original expiration date for such stock
option or the first anniversary of the Resignation Date, and (iii) Executive
shall be entitled to receive an additional $100,000 in severance, payable in a
lump sum within thirty (30) days following the closing of the Change in Control
and subject to authorized payroll deductions and required tax withholding.
 Executive further acknowledges that, other than the Confidential Information
Agreement, the RSU Award Agreement and the Option Agreements, and except as
provided in the preceding sentence, this Agreement shall supersede each
agreement entered into between Executive and the Company regarding Executive’s
employment, including, without limitation, the Severance Agreement and any offer
letter, or employment agreement, and each such agreement other than the RSU
Award Agreement, the  Option Agreements and the Confidential Information
Agreement shall be deemed terminated and of no further effect as of the
Resignation Date.

6. Executive’s Release of the Company. Executive agrees that the consideration
set forth in this Agreement represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, affiliates,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”).

(a) Executive, on his own behalf and on behalf of his family members, heirs,
executors, administrators, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

(i) any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

(ii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iii) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002, except as prohibited by law;
the Uniformed Services Employment and Reemployment Rights Act; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

(iv) any and all claims for violation of the federal or any state constitution;

(v) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(vi) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(vii) any and all claims for attorneys’ fees and costs.





3




(b) Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement, the RSU Award Agreement or the Option Agreements. This release does
not release claims or rights that cannot be released as a matter of law,
including, but not limited to, claims under Division 3, Article 2 of the
California Labor Code (which includes California Labor Code Section 2802
regarding indemnity for necessary expenditures or losses by Executive) any other
indemnification, defense, or hold-harmless rights Executive may have, and
Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission or California Department of Fair Employment and Housing claims of
discrimination, harassment or retaliation; provided, however, that Executive
does release his right to obtain damages for any such claims. This release does
not release claims or rights that Executive may have as a shareholder of the
Company or for benefits under any benefit plan or to participation in any such
plan pursuant to the terms thereof or applicable law.

(c) Executive acknowledges that he has been advised to consult with legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits unknown claims, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7. Non-Disparagement; Transfer of Company Property. Executive further agrees
that:

(a) Non-Disparagement. Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 7(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

(b) Transfer of Company Property. On or before the Resignation Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he has in his possession, custody or control at such date.

8. Confidentiality; Non-Solicitation.

(a) Confidentiality.

(i) While Executive is employed by the Company,  and thereafter, Executive shall
not directly or indirectly disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below). On the Resignation Date, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (a) was publicly known at the time of disclosure to Executive, or
(b) becomes publicly known or available thereafter other than by any means in
violation of this Agreement, the Confidential Information Agreement or any other
duty owed to the Company by any person or entity.   For purposes of this
Agreement, the term “Confidential Information” shall mean information, technical
data, know-how or trade secrets disclosed to Executive or known by Executive as
a consequence of or through his or her relationship with the Company, relating
to research, products, developments, inventions, processes, techniques, chemical
structures, finances, business plans or regulatory strategies of the Company and
its affiliates. In addition, for the avoidance of doubt, Executive shall
continue to be subject to the Confidential Information Agreement.





4




(ii) For the avoidance of doubt, nothing in this Agreement will be construed to
prohibit Executive from filing a charge with, reporting possible violations to,
or participating or cooperating with any governmental agency or entity,
including but not limited to the EEOC, the Department of Justice, the Securities
and Exchange Commission, Congress, or any agency Inspector General, or making
other disclosures that are protected under the whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation; provided, however, that Executive may not disclose
information of the Company or any of its affiliates that is protected by the
attorney-client privilege, except as otherwise required by law. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, and Executive is not required to notify the Company that he has
made such reports or disclosures. Furthermore, in accordance with 18 U.S.C. §
1833, notwithstanding anything to the contrary in this Agreement: (A) Executive
shall not be in breach of this Agreement, and shall not be held criminally or
civilly liable under any federal or state trade secret law (x) for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (y) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (B) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney, and may
use the trade secret information in the court proceeding, if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

(b) Non-Solicitation. In addition to each Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of two (2)
years following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 8(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 8(b) is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.

9. Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will use reasonable best efforts to
immediately cause it to be withdrawn and dismissed, and (b) he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, and (c) he has received the Company’s Insider Trading
Compliance Policy and agrees to continue to abide by all applicable terms
therein, including specifically, Section IV (C) which states, “With the
exception of the preclearance requirement, the insider trading laws continue to
apply to all transactions in the Company’s securities even after termination of
service of service to the Company. If an individual is in the possession of
material non-public information when his or her service terminates, that
individual may not trade in the Company’s securities until that information has
become public or is no longer material.”

10. No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned





5




or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only upon Executive’s death by will or
operation of law.

11. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

12. Miscellaneous. This Agreement, together with the Confidential Information
Agreement, the RSU Award Agreement, the Option Agreements and the form of
General Release of Claims attached as Exhibit A hereto comprise the entire
agreement between the parties with regard to the subject matter hereof and
supersedes, in their entirety, any other agreements between Executive and the
Company with regard to the subject matter hereof, including without limitation,
the Severance Agreement. Executive acknowledges that there are no other
agreements, written, oral or implied, and that he may not rely on any prior
negotiations, discussions, representations or agreements. This Agreement may be
modified only in writing, and such writing must be signed by both parties and
recited that it is intended to modify this Agreement. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

13. Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

14. Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidential Information Agreement. Executive acknowledges and agrees
that the payments and benefits provided in Sections 2 and 4 above shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidential Information Agreement.

15. Executive’s Cooperation. Executive further agrees that:

(a) Transition. From the Effective Date through the Resignation Date, Executive
shall continue to provide full-time services to the Company, shall continue to
fully discharge all duties of the position of the Chief Financial Officer in a
diligent and professional manner, and shall cooperate with the Company in the
preparation and presentation of public statements regarding Executive’s planned
departure from the Company.

(b) Investigations. After the Resignation Date, Executive shall use reasonable
efforts to cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company or its
affiliates during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his
employment); provided, however, that any such request by the Company shall not
be unduly burdensome or interfere with Executive’s personal schedule or ability
to engage in gainful employment, consulting or other work, and the Company shall
pay, upon invoicing by Executive, all reasonably incurred fees for his time in
so cooperating (which shall not exceed one thousand dollars ($1,000) per eight
hour day), and reimburse Executive for his actual, reasonable, out-of-pocket
expenses (including without limitation, any and all reasonable attorney’s fees
and costs) incurred in connection with providing any such cooperation.

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

DATED: 11/25/2019

 

 

 

 

/Mark Kaufmann/

 

 

Mark Kaufmann

 

 

 

 

 

ARDELYX, INC.

DATED: 11/25/2019

 

 

 

 

By:

/Mike Raab/

 

 

 

Mike Raab, President & CEO

 





6




EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of             ,
between Mark Kaufmann (“Executive”) and Ardelyx, Inc. (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature hereto (the “Effective Date”), unless Executive
revokes his acceptance of this Release as provided in Paragraph 1(c), below.

1. Executive’s Release of the Company.

(a) Executive, on his own behalf and on behalf of his family members, heirs,
executors, administrators, agents, and assigns, hereby and forever releases the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, affiliates, divisions, and subsidiaries, and predecessor
and successor corporations and assigns (the “Releasees”) from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Release, including, without limitation:

(i) any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

(ii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iii) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002, except as
prohibited by law; the Uniformed Services Employment and Reemployment Rights
Act; the California Family Rights Act; the California Labor Code, except as
prohibited by law; the California Workers’ Compensation Act, except as
prohibited by law; and the California Fair Employment and Housing Act;

(iv) any and all claims for violation of the federal or any state constitution;

(v) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(vi) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of the Transition and Separation Agreement entered into
between the Parties as of [________], 2019 (the “Transition and Separation
Agreement”);

(vii) any claim for breach of contract or breach of the implied covenant of good
faith and fair dealing;

(viii) any and all claims for attorneys’ fees and costs.

(b) Executive agrees that the release set forth in this Section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under





7




the Transition and Separation Agreement or the Option Agreements (as defined in
the Transition and Separation Agreement). This release does not release claims
or rights that cannot be released as a matter of law, including, but not limited
to, claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code Section 2802 regarding indemnity for necessary
expenditures or losses by Executive) any other indemnification, defense, or
hold-harmless rights Executive may have, and Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release his right to
obtain damages for any such claims. This release does not release claims or
rights that Executive may have as a shareholder of the Company or for vested
benefits under any benefit plan or to continued participation in any such plan
pursuant to the terms thereof or applicable law.

(c) Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive acknowledges that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Release. Executive acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Release; (b) he has twenty-one (21) days within which to consider this
Release; (c) he has seven (7) days following his execution of this Release to
revoke this Release; (d) this Release shall not be effective until after the
revocation period has expired and Executive will not receive the severance and
other benefits provided by Section 2 of the Transition and Separation Agreement
unless and until the revocation period has expired; and (e) nothing in this
Release prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Release and returns it to the Company’s General Counsel in less than the 21-day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Release. To revoke his acceptance of this Release, Executive must contact the
Company’s General Counsel by email at egrammer@ardelyx.com no later than 5 p.m.
on the 7th day following Executive’s signature of this Release.

(d) California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits unknown
claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

2. Executive Representations. Executive represents and warrants that:

(a) To Executive’s knowledge, Executive has returned to the Company all Company
property in Executive’s possession and if he discovers additional Company
property in his possession he will promptly return it to the Company;

(b) Except as Executive has informed the Company in writing, Executive is not
owed wages, commissions, bonuses or other compensation, other than any payments
that become due under Sections 3 and 4(b) of the Transition and Separation
Agreement;

(c) During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
worker’s compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation
pursuant to worker’s compensation law;

(d) From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and





8




(e) Executive has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will
Executive do so in the future with respect to any claims released hereby, except
as specifically allowed by this Release.

3. Continuing Obligations. Executive reaffirms his obligations under the
Transition and Separation Agreement and under the Confidential Information
Agreement (as defined in the Transition and Separation Agreement).

4. Cooperation with the Company. Executive reaffirms his obligations to
cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement.

5. Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

7. Integration Clause. This Release and the Transition and Separation Agreement,
the Confidential Information Agreement, the RSU Award Agreement and the Option
Agreements contain the Parties’ entire agreement with regard to the transition
and separation of Executive’s employment, and supersede and replace any prior
agreements as to those matters, whether oral or written, including without
limitation, the Severance Agreement. This Release may not be changed or
modified, in whole or in part, except by an instrument in writing signed by
Executive and the President & Chief Executive Officer of the Company.

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

9. Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

 

ARDELYX, INC.

 

 

 

 

 

 

Mark Kaufmann

 

By: Mike Raab

 

 

Title: President & CEO

 

 

 

Date:

 

Date:

 

9

